SANDERS, Justice.
The defendant, Bill Marston, Jr., was charged with simple battery upon John Robinson, an offense denounced by LSA-R.S. 14:35. The court adjudged him guilty and sentenced him to two years in the parish jail. He has appealed.
The defendant reserved no bills of exception at the trial and filed no brief in this Court. We review the case only for errors patent on the face of the record. LSA-R.S. 15:502; State v. Thomas, 235 La. 985, 106 So.2d 442; State v. Bennett, 235 La. 987, 106 So.2d 443.
We have examined the record and find no such error.
For the reasons assigned, the conviction and sentence are affirmed.